UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1674



CHARLENE ARRINGTON,

                                              Plaintiff - Appellant,

          versus


JENNIFER COCKLIN, in her individual capacity,
and as supervisor at Glaxowellcome; SMITHKLINE
BEECHAM CORPORATION, d/b/a Glaxosmithkline,

                                             Defendants - Appellees,


          and


GLAXOWELLCOME, d/b/a Glaxosmithkline; STAFFING
ALLIANCE/MANPOWER, INCORPORATED; MARI BETH
NEELY, in her individual capacity and as a
supervisor   at  Glaxo;   SMITHKLINE   BEECHAM
CORPORATION,       formerly      known      as
Glaxosmithkline,      formerly    known     as
Glaxowellcome; MANPOWER OF NORTH CAROLINA,

                                                          Defendants.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-02-655-H)


Submitted:   October 15, 2004             Decided:   December 7, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Charlene Arrington, Appellant Pro Se. Kerry Anne Shad, Kathryn
Roberts Valeika, SMITH, ANDERSON, BLOUNT, DORSETT, MITCHELL &
JERNIGAN, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Charlene Arrington appeals the district court’s order

granting   summary   judgment   for   the   Defendants   on   her   racial

discrimination and retaliation action. We have reviewed the record

and find no reversible error.         Accordingly, we affirm for the

reasons stated by the district court.        See Arrington v. Cocklin,

No. CA-02-655-H (E.D.N.C. Mar. 30, 2004).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                AFFIRMED




                                 - 3 -